Citation Nr: 0634664	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
knees, hands, wrists, shoulders, and cervical, thoracic, and 
lumbar spine.

3.  Entitlement to an evaluation in excess of 20 percent 
prior to June 5, 2001, and in excess of 40 percent as of June 
5, 2001, for residuals, status post herniated nucleus 
pulposus, L5-S1.

4.  Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.

5.  Entitlement to an initial evaluation in excess of 
20 percent for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded in August 2003 for additional 
development and adjudicative action and again in October 2005 
to allow the veteran to have a hearing before the Board.  He 
had a hearing before the undersigned, in September 2006.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied the 
veteran's claim for service connection for arthritis of the 
lumbar spine; the veteran was informed of this decision the 
next month, but did not file a notice of disagreement (NOD) 
within one year of notification.

2.  Evidence added to the record since the March 1990 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for arthritis of the lumbar 
spine and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The preponderance of the competent medical evidence is 
against a finding that arthritis of the knees, hands, wrists, 
shoulders, and cervical, thoracic, and lumbar spine are 
related to service, or were manifested within one year of 
service discharge.

4.  Prior to June 5, 2001, the residuals of status post 
herniated nucleus pulposus, L5-S1, were manifested by no more 
than moderate limitation of motion and a lack of neurological 
symptoms.

5.  As of June 5, 2001, the residuals of status post 
herniated nucleus pulposus, L5-S1, have been manifested by 
severe limitation of motion and a lack of neurological 
symptoms.

6.  The veteran's service-connected disabilities include 
residuals, status post herniated nucleus pulposus, L5-S1, 
bilateral hearing loss, residuals of right ankle sprain, and 
tinnitus.  He has a current combined disability evaluation of 
60 percent.  

7.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of a wheelchair.

8.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A March 1990 rating decision, denying the veteran's claim 
for entitlement to service connection for arthritis of the 
lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
March 1990 rating decision to reopen the veteran's claim for 
entitlement to service connection for arthritis of the lumbar 
spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Arthritis of the knees, hands, wrists, shoulders, and 
cervical, thoracic, and lumbar spine was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for a rating in excess of 20 percent prior 
to June 5, 2001, and in excess of 40 percent as of June 5, 
2001, for residuals, status post herniated nucleus pulposus, 
L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.951(b), 4.1-
4.10, 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 
4.1-4.10, 4.71a,  Diagnostic Code 5243 (2006). 

5.  The criteria for specially adapted housing assistance or 
a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.809 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Collectively, February 2001, September 2003 and January 2004 
letters satisfied notice requirements for elements (1), (2) 
and (3) above, but it is unclear from the record whether the 
veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his service-connection 
and increased-rating claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  These letters informed the veteran 
what additional information or evidence was needed to 
establish service connection and an increased rating, what 
information VA had or would provide, and what information 
that he should provide.  In the February 2001 letter, the RO 
asked the veteran to submit private medical records or 
service medical records if he had any in his possession.  It 
also asked the veteran to inform VA if he had no additional 
evidence to submit.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

The three letters identified above were all issued after the 
initial determinations of the claims on appeal; however, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  First, it must be noted that the 
claims on appeal were all filed prior to the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), on November 9, 2000, and therefore it was 
impossible for notice to be sent to the veteran prior to 
initial consideration of the claims.  Second, following the 
issuance of the letters, the veteran had an opportunity to 
supplement the record and participate in the adjudicatory 
process after the notice was given.  The claims were 
subsequently readjudicated in supplemental statements of the 
case (SSOCs).  Moreover, the veteran testified at a Board 
hearing in September 2006.  For these reasons, the veteran 
has not been prejudiced by the timing of fully-compliant VA 
notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VA informed the veteran of the five elements 
in a May 2006 SSOC.  Since the veteran's service-connection 
and increased rating claims are being denied, no disability 
rating or effective dates will be assigned, so the Board 
finds that there can be no possibility of any prejudice to 
the claimant under the holding in Dingess.

Service, non-VA and VA medical records, VA examination 
reports, and lay statements have been associated with the 
record.  The veteran has been provided with examinations in 
connection with all the claims on appeal.  In a September 
1974 VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran indicated he had been receiving 
Social Security Administration (SSA) benefits as of 1968.  He 
has stated that such benefits were granted due to his back.  
VA has not obtained the SSA records, and the Board finds that 
such records need not be obtained.  The issue before the 
Board as to the veteran's service-connected residuals, status 
post herniated nucleus pulposus, L5-S1, is the current level 
of the disability.  Records dated back to 1968 would not shed 
light as to the more current level of the disability.  
Essentially, these records would not be relevant to the issue 
of entitlement to an increased rating for the service-
connected disability.  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the veteran's claims and that VA has 
satisfied, to the extent possible, the duty to assist.  

Similarly, the Board concludes that it is not precluded from 
adjudicating whether to reopen the veteran's service-
connection claim for arthritis of the lumbar spine without 
first deciding whether the VA's notice and assist 
requirements have been satisfied with respect to the issue of 
new and material evidence.  This is so because the Board is 
taking action favorable to the veteran in reopening his 
service connection claim for arthritis of the lumbar spine.  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

As to the claim for entitlement to assistance in acquiring 
specially adapted housing or a home adaptation grant, the 
Board has considered whether VA's duty to notify and assist 
is applicable.  Here, the undisputed facts render the 
claimant ineligible for the claimed benefit.  Specifically, 
the veteran does not allege that he is blind and that he does 
not have the loss of use of his hands.  Without such 
disabilities, he cannot receive this benefit.  As such, 
review of the VA's duty to notify and assist is not 
necessary.  See generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004 (June 2004) (VA not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
arthritis of the lumbar spine.  Whether new and material 
evidence has been presented is a material legal issue that 
the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a March 1990 
rating decision, the RO denied service connection for 
arthritis of the lumbar spine, stating that there was no 
evidence that the veteran had arthritis of the lumbar spine.  
The veteran was informed of this decision the following month 
and did not submit an NOD within one year of notification.  
Therefore, the March 1990 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2006).  In June 1997, the veteran asked to reopen his claim 
for service connection for arthritis of the lumbar spine.  In 
an August 1997 rating decision, one of the rating decisions 
on appeal, the RO did not consider this issue as one that had 
been previously denied.  Rather, it considered the claim on 
the merits and denied service connection for arthritis of the 
back. 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  "New and material evidence" 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  The Board notes 
that the legal standard of what constitutes "new and 
material" evidence was amended during the appeal period but 
is inapplicable in this case because it applies prospectively 
to claims filed on or after August 29, 2001, and the 
veteran's claim was filed back in 1997.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001).  Second, once the definition of new 
and material evidence is satisfied and the claim is reopened, 
the Board may then determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
38 U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).
The evidence secured since the March 1990 rating decision 
consists of multiple medical records, which include diagnoses 
of arthritis of the lumbar spine verified by x-ray.  This 
diagnosis is clearly new, in that it is not redundant of 
other evidence considered in the previous rating decision.  
Moreover, the evidence is material to the issue under 
consideration, as it includes a diagnosis which was not 
present at the time of the March 1990 rating decision.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for arthritis of the 
lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, may be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for arthritis of the knees, 
hands, wrists, shoulders, and cervical, thoracic, and lumbar 
spine.  The veteran is in receipt of service connection for 
residuals, status post herniated nucleus pulposus, L5-S1, as 
a result of an injury he sustained in service.  The veteran 
claims that this injury caused arthritis to his knees, hands, 
wrists, shoulders, and entire spine.  The injury the veteran 
sustained in service occurred in 1943, when he was lifting an 
oven, which was heavy.  In December 1946, when he filed his 
original claim for service connection for a low back 
disorder, he stated that he was treated on an outpatient 
basis for his low back injury while in service.  The injury 
in service is not documented in the service medical records, 
but multiple statements from men who served with the veteran 
substantiated such injury.  They described it as the 
veteran's back being injured when he was assisting with 
lifting an oven.  In one of the lay statements, the comrade 
stated that he had to put the veteran on light duty after the 
injury to the back.  The separation examination showed that 
the veteran had "no complaints" and that there were no 
musculoskeletal defects.

As the years have gone by, the veteran has changed the story 
regarding the in-service injury from solely injuring his back 
to injuring his knees, hands, wrists, cervical and thoracic 
spine, and other joints.  He has gone from stating he 
sustained an injury from carrying a heavy object to having 
the entire weight of a 900-pound oven on top of him, which 
had to be removed.  He has gone from stating that he was 
treated on an outpatient basis for his back injury to being 
hospitalized for up to one week.  The Board has accorded 
these changes to the story no probative value, as the 
statements the veteran made soon after his discharge from 
service are far more probative and realistic than those he 
makes now.  They were also made in close proximity to his 
service, which makes them more reliable.  Again, at 
discharge, there were no musculoskeletal defects, and the 
veteran reported no complaints.  Had the veteran been 
hospitalized for one week, it would be likely that the 
separation examination would have had some indication of such 
an injury.  

The veteran submitted multiple lay statements in 1958, which 
is more than 10 years following his discharge from service, 
and in none of those statements did any of his comrades who 
had witnessed the event provide a description of the severe 
injury the veteran now claims he sustained at that time, to 
include that he had a 900-pound oven on top of him (which 
fact he began alleging in 1963).  In a July 1959 VA 
examination report, the examiner noted the veteran had a 
fixation on his disability and "perhaps is involuntarily 
magnifying his symptoms."  In a March 1999 private medical 
record, the physician noted the veteran had been paralyzed 
due to the injury and had to learn to walk again -- a clear 
misrepresentation of the incident in service.  For these 
reasons, the Board finds that the veteran's later allegations 
of the severity of the injury he sustained to his low back in 
service are not credible, and it has accorded them no 
probative value.  

The first showing of arthritis of some of the joints for 
which he seeks service connection is not until 1974 -- a 
period of almost 30 years after the veteran's discharge from 
service.  At that time, degenerative changes were found in 
the hands, left knee, and lumbar spine.  Degenerative changes 
in the other joints were not shown until after 1974.  Thus, 
there is no objective evidence that arthritis was manifested 
to a compensable degree within one year following the 
veteran's discharge from service to any of the joints.  In 
fact, there is evidence to the contrary.  For example, 
January 1947 x-rays of the sacroiliac joint were normal.  X-
rays taken in May and July 1959 showed no arthritis of the 
lumbosacral spine.  An April 1960 x-ray of the lumbosacral 
spine was negative except for a finding of minimal 
dorsolumbar scoliosis.  A May 1962 x-ray of the sacroiliac 
joint was normal.  A July 1963 private x-ray showed no 
abnormality of the cervical or thoracic spine.  The 
lumbosacral spine showed residuals of a laminectomy (which 
the veteran underwent in May 1962).  An October 1974 x-ray of 
the cervical and thoracic spine were normal, but the x-ray of 
the lumbosacral spine revealed degenerative changes.  A 
November 1989 x-ray of the lumbosacral spine revealed 
"osseous structures are moderately demineralized consistent 
with the patient's age."  (Emphasis added.)  All of the 
above is evidence against the veteran's claim that arthritis 
is due to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Therefore, arthritis of various joints was not shown until 
decades after service.  While there are medical opinions from 
the same private physician, who has attributed arthritis of 
the cervical, thoracic, and lumbar spine to service, he has 
based such opinion on the veteran's self-reported history of 
having injured his cervical and thoracic spine at the time he 
sustained the in-service injury.  See October 1998 and March 
1999 letters from Dr. T. W. H. (partly basing his opinion on, 
"From what the patient told us with the injury being 
paralyzed having to learn to walk again . . . .").  Thus, 
his opinion is based history provided by the veteran, which 
history the Board has determined is not credible.  Board is 
not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993).  See also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).

In June 2003, a VA examiner had an opportunity to examine the 
veteran and review the evidence of record and he determined 
that the arthritis the veteran had in his knees, hands, 
wrists, shoulders, and cervical, thoracic, and lumbar spine 
was the result of advancing age.  He specifically found that 
such arthritis was not due to the injury that occurred in 
1943.  The Board has accorded such medical opinion high 
probative value because it is based upon a review of the 
evidence of record and examination of the veteran.  

The Board has considered the veteran's testimony and his and 
his representative's assertions that the veteran developed 
arthritis in his joints due to the injury in service.  
However, as lay persons without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).

Accordingly, for the reasons state above, the Board finds the 
preponderance of the evidence is against service connection 
for arthritis of the knees, hands, wrists, shoulders, and 
cervical, thoracic and lumbar spine.  As the evidence is not 
equally balanced, the benefit-of-the-doubt doctrine does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating

Service connection for "arthritis of the sacroiliac joint" 
was granted by means of a February 1947 rating decision and 
assigned a 10 percent evaluation.  In January 1952, the RO 
reduced the evaluation from 10 percent to noncompensable.  In 
August 1958, the RO proposed to sever service connection for 
arthritis of the sacroiliac joint, as a January 1947 x-ray of 
that joint had not shown arthritis (which was approximately 
one year following the veteran's discharge from service).  
Thus, in January 1959, the RO severed service connection for 
arthritis of the sacroiliac joint and awarded service 
connection for chronic sacroiliac strain.  In April 1960, the 
RO awarded a 10 percent evaluation and recharacterized the 
service-connected low back disability as herniated nucleus 
pulposus of LS.  In May 1962, the veteran underwent a 
laminectomy.  In a March 1964 decision, the Board awarded a 
20 percent evaluation for herniated nucleus pulposus of L5-
S1, which was implemented by the RO in April 1964 and made 
effective July 1, 1963.  The 20 percent evaluation remained 
unchanged from that time until June 5, 2001.  Since it has 
consistently been in effect for more than 20 years, the 20 
percent evaluation is protected and cannot be reduced or 
severed (cancelled or removed).  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2006).

The Board notes that there is a discrepancy in the claims 
file as to the level of severity of the veteran's service-
connected residuals, status post herniated nucleus pulposus, 
L5-S1.  An April 2002 SSOC shows that the RO determined the 
veteran met the criteria for the 40 percent evaluation as of 
the date of a VA examination, June 5, 2001.  However, there 
is no rating decision at that time that shows such award.  
Additionally, rating decisions issued after April 2002 did 
not show that the service-connected residuals, status post 
herniated nucleus pulposus, L5-S1, had been awarded a 
40 percent evaluation.  A November 2003 VA Form 21-8947, 
Compensation and Pension Award, shows a hand-written notation 
that the service-connected disability had been increased to 
40 percent but that special monthly pension with aid and 
attendance was the greater benefit.  However, July 2004 and 
September 2005 VA Forms 21-8947 continue to show that the 
veteran's low back disability is rated as 20 percent 
disabling.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the April 2002 SSOC shows the award of a 
40 percent evaluation as of the date of a VA examination, 
here, June 5, 2001.  The Board will accept the SSOC as 
evidence of an award of an increased evaluation.  The June 5, 
2001, VA examination report showed a worsening in the 
veteran's limitation of motion, and thus the award would be 
consistent with the facts in this case.  Therefore, at this 
time, the Board finds that the service-connected residuals, 
status post herniated nucleus pulposus, L5-S1, is evaluated 
as 20 percent disabling prior to June 1, 2001, and 40 percent 
disabling as of June 1, 2001.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended during the appeal period in September 
2002 and again in September 2003 and the most favorable one 
must be applied.  See 67 Fed. Reg. 48,785 (July 26, 2002), 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-
58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a); 69 Fed. 
Reg. 32,449 (June 10, 2004); see also VAOPGCPREC 3-2000.  

Prior to September 2003, moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating and severe 
limitation of motion warranted a maximum 40 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Prior to September 2002, Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS) provided for a maximum 60 
percent rating for pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief; a 40 percent rating was assigned 
when IDS was severe, with recurring attacks and intermittent 
relief; and a 20 percent rating was assigned when IDS was 
moderate with recurring attacks warrants.  38 C.F.R. 4.71a,  
Diagnostic Code 5293 (2002).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.

Under the "new" Diagnostic Codes 5293/5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  These "new" criteria 
provide that a 20 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  It is also noted that when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using the evaluation criteria for the most 
appropriate diagnostic code or codes.  Neurologic 
disabilities are evaluated separately using evaluation 
criteria for the most appropriate diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).

Under the general formula for evaluating diseases and 
injuries of the spine, which became effective in September 
2003, unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.

20 percent disabling prior to June 5, 2001

Initially, the Board notes that because the 20 percent 
evaluation was in effect prior to June 5, 2001, only the 
former criteria are applicable.  The amended criteria cannot 
apply prior to the effective date of the amendment (unless 
specifically allowed, which is not the case here).  Thus, 
only the former criteria are taken into account when 
considering whether the veteran warrants an evaluation in 
excess of 20 percent prior to June 5, 2001.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to June 2001.  
Considering the veteran's service-connected residuals, status 
post herniated nucleus pulposus, L5-S1, under Diagnostic Code 
5292, the evidence shows that his limitation of motion from 
1997 until June 2001 was no more than moderate in degree.  
While not stated under the former criteria, the normal range 
of motion of the lumbar spine is 90 degrees of flexion and 
30 degrees of extension, lateral flexion, and rotation.  At 
the time of the August 1998 VA examination, the veteran had 
70 degrees flexion, 25 degrees extension, 25 degrees of right 
and left lateral bending, and 35 degrees of right and left 
rotation.  The examiner stated the veteran had "slight pain 
on extreme" ranges of motion.  A March 1999 private medical 
record shows that the examiner found the veteran had normal 
flexion with no pain.  Extension and right and left lateral 
flexion were restricted because of pain at L4 through the 
sacrum.  Such findings would not be indicative of any more 
than moderate limitation of motion.

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5293, it must be noted that 
both prior to and after the June 2001 examination, there are 
multiple reports by physicians which seem to question whether 
the veteran has radiculopathy as a result of the service-
connected low back disability.  For example, in June 1963, 
the veteran described severe radiculopathy.  The examiner 
stated that the neurologic deficit was "extremely minimal 
considering the veteran's present complaints."  At a 1974 VA 
examination, the examiner stated the veteran had subjective 
complaints of pain going down the posterior of the left leg.  
The examiner found no atrophy, muscle spasm, or sensory 
changes in the lower extremities.  In an April 1987 VA 
examination report, the examiner stated there was no atrophy 
of the lower extremities.  Examination of the sensory system 
was normal throughout all modalities with the exception of 
his feet, where he had "patchy decrease of pain and 
temperature over both feet in a non-radicular fashion."  
Deep tendon reflexes were all symmetrical including knee and 
ankle jerks, and there were no pathologic reflexes or clonus.  
He found the neurological examination to be normal except for 
"minor sensory changes in his feet of uncertain cause."  In 
November 1989, a VA examiner stated that neurological 
examination was negative for reproduction of radicular pain.  
Reflexes were 2+ at the knees and 1+ at the ankles.  
Sensation was decreased to pinprick. 

In the June 2001 VA examination report, the examiner stated 
that sensory function was dull to pinprick throughout the 
body.  He stated, "[H]owever, this is inconsistent with any 
particular dermatomal pattern and also the examination at 
that point became unreliable as [the veteran] could not 
respond consistently."  Finally, a June 2003 VA examination 
report shows the examiner noted that the veteran had diffuse 
give-way weakness due to pain.  He commented, "In some 
groups, particularly proximally, I can get at least brief 5/5 
effort, in others strength that would be insufficient to 
support his weight."  He concluded that the veteran's give-
way weakness was inconsistent with his ability to stand and 
climb up on the exam table.  The examiner added that the 
veteran's sensory examination was more consistent with 
peripheral neuropathy rather than disc disease.  The veteran 
subsequently underwent an electromyography.  The examiner 
stated that the veteran had mild peripheral neuropathy, but 
that it was not due to lumbar disc disease.  He added that 
there did not appear to be any "ongoing root irritation at 
this time."  The above-described evidence would indicate 
that any such symptoms associated with the veteran's lower 
extremities are not the result of the service-connected 
disability.  Thus, to evaluate the veteran's disability under 
IDS is not appropriate, since he does not have radiculopathy 
due to disc disease.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As noted 
above, the veteran's limitation of motion of the lumbar spine 
is no more than moderate.  The veteran had slight pain on the 
extreme ranges of motion in August 1998.  In March 1999, the 
examiner stated that the veteran had full flexion without 
pain.  The Board finds that the 20 percent evaluation 
contemplates the amount of objective evidence of pain that 
examiners have reported.  The Board finds that the functional 
impairment described in the medical records prior to June 
2001 is indicative of no more than moderate functional 
impairment due to pain or any other factor and thus no more 
than a 20 percent evaluation is warranted.  

The Board has taken the veteran's contentions into 
consideration regarding his assertion that an increased 
evaluation is warranted.  But based upon the numerous 
complaints by medical professionals that the veteran's report 
of symptoms are not consistent with objective findings, the 
Board has accorded his report of symptoms lessened probative 
value.  Adding to this is the fact that the veteran has 
exaggerated the injury he sustained in service.  Thus, it is 
difficult for the Board to accord any probative value to his 
statements and testimony, even if it is sworn.  The objective 
medical findings do not support the veteran's assertions for 
a higher evaluation.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected residuals, status post herniated nucleus 
pulposus, L5-S1, warrant any more than a 20 percent 
evaluation, for the reasons stated above.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. Gilbert, 1 Vet. App. at 55.



40 percent disabling as of June 5, 2001

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent for residuals, 
status post herniated nucleus pulposus, L5-S1.  The Board 
notes that in considering the veteran's service-connected low 
back disability under the former Diagnostic Code 5292, a 
40 percent evaluation is the maximum evaluation under this 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Thus, the veteran cannot receive a higher evaluation 
for his service-connected disability if applying this former 
Diagnostic Code.  Id.  

As noted above, the Board finds that the application of 
Diagnostic Code 5293 is not appropriate because the 
preponderance of the evidence is against a finding that the 
veteran has neurological symptoms associated with the 
service-connected disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Considering the amended criteria, the preponderance of the 
evidence is against a finding that the veteran would warrant 
an evaluation in excess of 40 percent.  The Board notes that 
the amended criteria cannot be applied retroactively, as 
there is no provision with the amended criteria that 
specifically states such.  A June 2003 VA examination shows 
that the veteran had 30 degrees flexion, 10 degrees 
extension, and 20 degrees lateral flexion to the right and 
left.  Such limitation of motion would warrant no more than a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (flexion limited to 30 degrees warrants 40 percent 
rating).  A March 2006 VA examination report shows that the 
veteran's flexion was to 40 degrees, extension was to 
15 degrees, right and left lateral flexion were to 
20 degrees, and right and left rotation were to 15 degrees.  
In order to warrant an evaluation in excess of 40 percent, 
the lumbar spine would need to be ankylosed, which has not 
been shown.

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 40 percent evaluation.  As stated above, the 
Board finds that the preponderance of the evidence is against 
a finding that the service-connected disability has resulted 
in neurological symptoms associated with the veteran's lower 
extremities.  Thus, a separate evaluation for the 
neurological symptoms is not warranted.

As to consideration of the veteran's residuals, status post 
herniated nucleus pulposus, L5-S1, under the part of the 
Diagnostic Code that evaluates IDS based upon incapacitating 
episodes, there is no competent evidence that the veteran has 
had an incapacitating episode requiring bed rest prescribed 
by a physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  The veteran has not 
made such allegation.  Thus, evaluation of the service-
connected under this criteria is not appropriate.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, the veteran is at the maximum evaluation for 
limitation of motion of the lumbar spine, and without any 
neurological symptoms, he cannot obtain a higher evaluation.  

To the extent the veteran asserted his service-connected 
disability warranted more than a 20 percent evaluation, he 
was correct, and received a 40 percent evaluation as of June 
2001.  However, to the extent that he has asserted he 
warrants more than a 40 percent evaluation, the objective 
clinical findings do not support his assertions.  Again, the 
Board has accorded little probative value to the veteran's 
report of symptoms due to their unreliability.  The Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected residuals, status post 
herniated nucleus pulposus, L5-S1, warrants any more than a 
40 percent evaluation, for the reasons stated above, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.



Extraschedular consideration

The Board also has considered the issue of whether the 
veteran's low back disorder standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The Board notes that the veteran 
has not been hospitalized for his service-connected 
disability during the appeal period.  The Board acknowledges 
that the veteran does not work, but that appears to be due to 
other disabilities (other that his service-connected 
residuals, status post herniated nucleus pulposus, L5-S1).  
No evidence has been presented so as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.

Specially Adapted Housing or Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

In this case, the Board has reviewed all the evidence of 
record, including but not limited to statements by the 
veteran.  The veteran's service-connected disabilities 
include residuals, status post herniated nucleus pulposus, 
L5-S1, bilateral hearing loss, residuals of right ankle 
sprain, and tinnitus, for a combined 60 percent disability 
evaluation.  The evidence shows that the service-connected 
residuals, status post herniated nucleus pulposus, L5-S1, 
does not cause the veteran loss of use of the lower 
extremities.  As noted above, the weakness in the lower 
extremities is due to peripheral neuropathy and not lumbar 
disc disease.  Although the service-connected low back 
disorder is 40 percent disabling, which would indicate it is 
severely disabling, it does not cause loss of use of an 
extremity as defined by VA regulations.  In other words, no 
evidence shows that the veteran's low back disorder has 
resulted in the absence of effective function in any 
extremity other than that which would be equally well served 
by an amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance.  
Thus, the veteran does not have any of the qualifying 
disabilities for specially adapted housing.

In summary, as the criteria of 38 U.S.C.A. § 2101(a) and 38 
C.F.R. § 3.809(b) are controlling, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing cannot be granted, given the 
veteran's service-connected disability status at this time.

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809(a).

As noted above, service connection has not been granted for 
blindness, nor is service connection in effect for any 
disability, much less the loss of use, of an upper extremity.  
Thus, the Board finds that entitlement to benefits under the 
provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
cannot be granted, and the claim is denied.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for arthritis of the lumbar spine has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for arthritis of the knees, hands, wrists, 
shoulders, and cervical, thoracic and lumbar spine is denied.

An evaluation in excess of 20 percent prior to June 5, 2001, 
and in excess of 40 percent as of June 5, 2001, for 
residuals, status post herniated nucleus pulposus, L5-S1, is 
denied.

Assistance in acquiring specially adapted housing or a home 
adaptation grant is denied.


REMAND

In an October 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
20 percent evaluation.  In November 2003, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
wherein he stated he wished to appeal the decision that 
assigned him only a 20 percent evaluation for bilateral 
hearing loss.  A statement of the case has not been issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, 
this case must be remanded for a separate statement of the 
case on this issue.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002).

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case as to the claim for entitlement 
to an initial evaluation in excess of 
20 percent for bilateral hearing loss.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board. 
The RO should allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, if an appeal has been perfected, it should be 
returned to the Board for appellate review.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


